UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

                                   )
UNITED STATES OF AMERICA, ex. rel. )
KEVIN KEAVENEY, et al.             )
                                   )
               Plaintiffs,         )
                                   )
          v.                       )   Civil Action No. 13-855
                                   )
SRA INTERNATIONAL, INC., et al.    )
                                   )
               Defendants.         )
                                   )

                              ORDER

     On February 3, 2017, the Court referred this case to

Magistrate Judge Harvey for full case management. SRA

International, Inc. and Systems Research Application

Corporation, and Triton Services, Inc. (collectively

“defendants”) moved to dismiss the Relators’ amended complaint,

which alleges that defendants violated the False Claims Act, 31

U.S.C. § 3729 et seq. Magistrate Judge Harvey issued a Report

and Recommendation on May 7, 2018. The Court has carefully

reviewed the Report and Recommendation and, having received no

objections to the Report and Recommendation pursuant to Local

Civil Rule 72.3(b), accepts the findings and adopts the

recommendations of Magistrate Judge Harvey contained in the

Report and Recommendation. Accordingly, it is hereby

     ORDERED that defendants’ motion to dismiss is GRANTED; and

it is

                                1
     FURTHER ORDERED that plaintiff’s amended complaint is

DISMISSED without prejudice.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 17, 2019




                                2